Citation Nr: 1822486	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-33 934 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root. 

2.  Entitlement to an effective date earlier than September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root. 

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder), to include as secondary to service-connected status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root, and if so, whether service connection is warranted.  

4.  Entitlement to service connection for hepatitis C. 

5.  Entitlement to service connection for cholelithiasis status-post laparoscopic cholecystectomy, to include as secondary to hepatitis C. 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973 and from September 1974 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the July 2012 rating decision, the RO effectuated the Board's November 2011 decision granting service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.  The RO assigned a 10 percent evaluation, effective from May 2, 2008.  The Veteran disagreed with the initial 10 percent evaluation and the effective date assigned.

During the pendency of the appeal, in a November 2013 rating decision, the RO granted an earlier effective date of September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.  The RO continued the 10 percent evaluation.  The Veteran continued to disagree with the assigned rating, and he also challenged the effective date for the grant of service connection for the low back disability.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a November 2012 notice of disagreement and a December 2013 substantive appeal, the Veteran's unemployability was raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on appeal.

In September 2017, the Board remanded the claims on appeal in order to provide the Veteran with the opportunity to testify at a Board hearing.  In January 2018 the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference.  A transcript of the hearing is of record.  As such, the Board finds that the RO substantially complied with the prior remand instructions. 

The issues of entitlement to a higher initial rating for the Veteran's back condition and a TDIU and the newly reopened claim for service connection for bilateral patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to an effective date earlier than September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.

2.  In a final decision issued in October 2008, the RO declined to reopen the Veteran's claim for service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder).

3.  Evidence added to the record since the final October 2008 denial is not cumulative and redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder).

4.  The Veteran's hepatitis C was not manifested in, and is not shown to be related to his service, to include as due to any risk factors therein.

5.  Cholelithiasis status-post laparoscopic cholecystectomy is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to an effective date earlier than September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The October 2008 decision that denied service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder) is final.  38 U.S.C.   § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  Service connection for hepatitis C is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for cholelithiasis status-post laparoscopic cholecystectomy have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

At the January 2018 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of entitlement to an effective date earlier than September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.



II  Claim to reopen and service connection claims

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims herein decided.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.   § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, hepatitis C and cholelithiasis are not diseases subject to presumptive service connection.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Claim to reopen 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder) was denied in a November 1996 rating decision, and he was notified of the decision and his appellate rights in November 1996.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the rating decision, and no relevant service department records were subsequently received.  Therefore, the November 1996 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In the November 1996 rating decision, the AOJ considered the Veteran's service treatment records, and a March 1996 private medical statement.  The RO determined that there was no record of treatment in service of the Veteran's bilateral knee disability.  They found that the Veteran's service treatment records did not show any complaints involving the Veteran's knees and while the private opinion found that the Veteran's knee disability was secondary to his low back fusion, service connection had not been established for the Veteran's back condition.  Therefore, the RO denied the Veteran's claim for service connection for bilateral patellofemoral syndrome. 

In May 2008 the Veteran submitted a petition to reopen his claim for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder).  In an October 2008 rating decision, the RO denied the Veteran's petition to reopen his claim, and he was notified of the decision and his appellate rights in October 2008.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the rating decision, and no relevant service department records were subsequently received.  Therefore, the October 2008 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R.        §§ 3.104, 3.156, 20.302, 20.1103 (2017); see also Bond, 659 F.3d at 1362.

In the October 2008 rating decision, the AOJ determined that new and material evidence had not been submitted in order to reopen the Veteran's claim.  At such time, the RO considered the Veteran's service treatment records, private treatment records and statements, a March 1997 VA General Medical examination, as well as the Veteran's lay statements. 

The evidence received since the issuance of the October 2008 rating decision includes lay statements from the Veteran, the January 2018 hearing testimony, VA treatment records, an October 2015 Knee and Lower Leg Conditions disability benefits questionnaire (DBQ), and a January 2016 DBQ Medical Opinion. 

The Board finds that the evidence added to the record since the final October 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder).  In this regard, while the Veteran's claim was previously denied based on the finding that his bilateral patellofemoral syndrome (claimed as a bilateral knee disorder) was not directly related to his service and that the condition that the Veteran claimed it was secondary to, was not service connected, the newly received evidence includes a new theory of entitlement.  Specifically, the Veteran alleges that his bilateral patellofemoral syndrome was caused by his now service-connected low back disability.  Consequently, the Board finds that the newly received evidence is not cumulative or redundant of the evidence of record at the time of the October 2008 rating decision.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder) is reopened.

B.  Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C.  Specifically, he alleges that he contracted hepatitis C during his active duty service.  He states that he underwent back surgery while in service and that he received a blood transfusion with infected blood.

His service treatment records are silent for complaints, treatment, or diagnoses related to hepatitis.  The Veteran's September 1971 enlistment examination reflected no reports, symptoms, or risk factors for hepatitis C.  Furthermore, the Veteran's accompanying Reports of Medical History reflected no complaints of hepatitis C, related symptoms or risk factors.  Hospital records from September 1976 to November 1976 reflect that the Veteran underwent low back surgery.  The treatment notes document a spinal fusion, and that the postoperative course was benign.  The records do not reflect that the Veteran underwent a blood transfusion during or as a result of his surgery. 

Post-service the Veteran tested positive for hepatitis C in 2010.  A liver biopsy in 2011 showed stage 2/4 fibrosis.  The Veteran reported a history of blood transfusions while in the military as his only risk factor.  In 2012, the Veteran completed 28 weeks of treatment, but was unable to complete the full 48 week course due to side effects. 

In April 2015, the Veteran submitted a private Hepatitis, Cirrhosis, and Other Liver Conditions DBQ.  The Veteran reported daily fatigue and arthralgia, occasionally severe enough to interfere with his ability to work.  The examiner noted that the Veteran had been diagnosed with hepatitis C and that he gave a history of blood transfusions prior to 1992 and tattoos as possible risk factors.  The examiner gave no etiological opinion. 

In January 2016, the VA sought a medical opinion.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that while the Veteran claims a blood transfusion during a surgery in service was the cause of his hepatitis C, the discharge summary indicates that the surgery procedure had no complications.  There was no evidence in any of the documentation regarding the surgery that the Veteran had required a blood transfusion.  All documentation indicated "no complications" and "postoperative course was benign."  The examiner found that while the Veteran reported blood transfusion before 1992 as a risk factor for his hepatitis C, there is no evidence to support this occurring while in the military.  Finally, the examiner found that the Veteran's diagnosis of hepatitis C was less likely than not related to his surgical fusion of his lumbar spine while in the military.  

It is not in dispute that the Veteran has a current diagnosis of hepatitis C; VA records clearly document he has such disease.  However, there is nothing to suggest that the disease is related to service.  It was not manifested in service, and there is no probative evidence that it is related to a risk factor therein.  The Board notes the argument by the Veteran that he received tainted blood during his back surgery.  However, a close review of the record found no evidence to support such a contention.  Specifically, the January 2016 VA examiner found no evidence of such, and while the private April 2015 examiner noted such as a risk factor, it was based on the Veteran's personally reported history.  

While a layperson is certainly competent to identify risk factors for hepatitis C, whether such disease is attributable to a specific risk factor identified is a medical question beyond the scope of common knowledge, and requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  There is no competent evidence in the record that attributes the Veteran's hepatitis C to a risk factor in service.  Again the Board acknowledges the notations of the April 2015 private examiner, however again such are based on the Veteran's personal history and the examiner did not provide an etiological opinion which tied the Veteran's hepatitis C to a risk factor in service.  However, the January 2016 VA examiner's opinion against the Veteran's claim is supported by rationale.  The January 2016 opinion is highly probative evidence in this matter and, weighed against the less probative supporting evidence, persuasive.  Consequently, service connection for hepatitis C is not warranted.

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.

C.  Cholelithiasis status-post laparoscopic cholecystectomy 

The Board observes that there is no indication of cholelithiasis status-post laparoscopic cholecystectomy in the Veteran's STRs or for many years after his separation from service.  Further, the Veteran does not contend, and the record does not otherwise suggest, that such disability onset during service or is otherwise related to any incident of service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran has exclusively claimed that this disorder was caused or aggravated by his hepatitis C.

For the reasons fully discussed in the section above, the Board has found that service connection for hepatitis C is not warranted as the most probative evidence of record shows that hepatitis C did not onset during service and was not related to service.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for Cholelithiasis status-post laparoscopic cholecystectomy.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his cholelithiasis status-post laparoscopic cholecystectomy, service connection on a secondary basis is not applicable under the law.  Furthermore, as the record does not support any other theory of entitlement, the Board finds that service connection for such disorder is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal as to the issue of entitlement to an effective date earlier than September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder) is reopened.

Service connection for hepatitis C is denied.

Service connection for cholelithiasis status-post laparoscopic cholecystectomy is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claimed bilateral patellofemoral syndrome, he has alleged that such is caused or aggravated by his service-connected back disability.  An October 2015 VA examiner opined that the Veteran's condition, specifically meniscal tear, was likely than not proximately due to or the result of the Veteran's connected condition.  The examiner provided the rationale that the Veteran's condition could be the result of wear and tear or the aging process.  Furthermore, the examiner stated that the etiology of a meniscal tear could be due to injury or a degenerative meniscal tear considering the Veteran's age.  Therefore, the examiner found that it was less likely that the Veteran's back condition was severe enough to cause biomechanical strain for the knees.  The Board notes that such did not specifically address the Veteran's bilateral patellofemoral syndrome in relation to his service-connected back disability.  Furthermore, it did not address the issue of aggravation.  In light of these deficiencies, an addendum opinion to determine the nature and etiology of his claimed bilateral patellofemoral syndrome, to include consideration of secondary service connection on the basis of aggravation, should be obtained. 

Relevant to the Veteran's claim for a higher initial rating, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a Back (Thoracolumbar Spine) Conditions DBQ in October 2012.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 

Specifically, the Veteran alleged that his disability is far worse than is represented by his current rating.  Therefore, the Board finds that in light of the Veteran's allegations and the degenerative nature of the Veteran's disability, a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board finds that remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Relevant to the Veteran's claim for a TDIU, the Board finds such is inextricably intertwined with the Veteran's higher initial rating claim remanded herein, as the outcome of such could possibly have bearing on whether the Veteran meets the schedular criteria for a TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Furthermore, in the event that the adjudication of the Veteran's increased rating claim does not result in the Veteran meeting the schedular criteria for a TDIU, the RO should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. 

2.  Forward the claims file to the October 2015 examiner, if possible, or if the October 2015 examiner is not available, an appropriate medical professional, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all of the Veteran's bilateral knee disabilities.  If bilateral patellofemoral syndrome is not diagnosed, please explain in light of the medical evidence of record. 

(B)  For all diagnosed bilateral knee disabilities, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's disability is related to his military service?

(C)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral knee disability is caused OR aggravated by the Veteran's service-connected low back disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation. 

The examiner should also discuss the rationale for the opinions, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected back disability.

4.  After adjudicating the Veteran's claim for a higher initial rating for his back disability, the AOJ should readjudicate the Veteran's claim for a TDIU.  In doing so, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


